Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 1 of 52 PageID #: 2937




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    E.G., by and through his Next Friends, his        )
    Parents, A.G. and J.G.,                           )
                                                      )      Civil Action No. 3:19-CV-220-CHB
            Plaintiff,                                )
                                                      )
    v.                                                )
                                                      )
    ANCHORAGE INDEPENDENT BOARD                       )
    OF EDUCATION,                                     )
                                                      )         MEMORANDUM OPINION
            Defendant,                                )             AND ORDER
                                                      )
    v.                                                )
                                                      )
    KENTUCKY DEPT. OF EDUCATION                       )
    OFFICE OF SPECIAL EDUCATION                       )
    AND EARLY LEARNING and GRETTA                     )
    HYLTON, in her official capacity as               )
    Director of the Office of Special Education       )
    and Early Learning,                               )
                                                      )
            Third-Party Defendants.                   )

                                         ***   ***    ***   ***
         This matter is before the Court on Defendant’s Answer, Counterclaim, and Third-Party

  Complaint, [R. 4] in which Defendant appeals an administrative decision rendered by the

  Exceptional Children’s Appeals Board (“ECAB”) on March 8, 2019 in Kentucky Department of

  Education (“KDE”) Agency Case No. 1718-10. The parties appeared before United States

  Magistrate Judge Regina S. Edwards on June 3, 2019, advised that discovery was unnecessary,

  and submitted a briefing schedule. [R. 13]. Pursuant to that schedule, Defendant filed its brief in

  support of its position, [R. 15], Plaintiff responded, [R. 21], and Defendant replied to Plaintiff’s




                                                  -1-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 2 of 52 PageID #: 2938




  response [R. 23]. 1 The matter is now fully briefed and ripe for review. The Court rules as

  follows.

      I.        BACKGROUND

                A. The Student

           E.G., now twenty years-old, was diagnosed with autism at the age of twenty months. 2 [R.

  14-2, p. 8 (Transcript, April 17, 2018)] He has an IQ of 59, and his educational needs are

  significant. [R. 14-6, p. 254 (Integrated Assessment Report)] He has severe communication

  issues, including severe impairment of his expressive language, receptive language, and speech-

  sound production. Id. at pp. 6–8; R. 14-7, pp. 465–67 (July 21, 2017 IEP). He is minimally

  verbal and cannot engage in conversation. [R. 14-7, p. 465] Instead, he usually communicates in

  single words or short phrases, primarily nouns and verbs. Id.; R. 14-2, p. 70. He does not model

  speech from his peers, and as a result, he needs one-on-one speech services. [R. 14-7, p. 465]

  E.G. also has difficulty with reading comprehension; his reading comprehension is poor

  compared to his ability to read text. Id. at 468. He has significant sensory and motor coordination

  issues, as well. He engages in physical stereotypy by flapping his hands and running his fingers

  across his body, and he engages in vocal stereotypy by periodically reciting a string of unrelated

  words. [R. 14-2, pp. 11–12; R. 14-3, p. 22]. If he hears loud or unexpected noises (e.g., a

  dropped book or a slammed door), he may have an outburst or engage in maladaptive behaviors



  1
   Third-Party Defendants filed an Answer to the Third-Party Complaint, [R. 7], but they have not filed briefs in this
  matter. Defendants state in their Answer, Counterclaim, and Third-Party Complaint that the Third-Party Defendants
  are “not called upon to answer the substance of the Complaint but [have] been named as [parties] in order to give
  full effect to any final order or judgment of this Court and to make such order or judgment binding on” Third-Party
  Defendants. [R. 4, ¶¶ 4–5] The Magistrate Judge’s scheduling order did not require the Third-Party Defendants to
  submit briefs [R. 13].
  2
   Both the Hearing Officer and the ECAB state that E.G. was diagnosed with autism at the age of eighteen months.
  [R. 1-2, p. 7; R. 1-3, p. 8]. At the due process hearing, E.G.’s mother testified that he received his “official diagnosis
  of autism at 20 months of age.” [R. 14-2, p. 29].

                                                            -2-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 3 of 52 PageID #: 2939




  (e.g., scratching, grabbing eyeglasses, pushing over furniture). [R. 14-7, p. 472–73]. As a result,

  he wears noise canceling headphones to prevent such outbursts. Id. E.G’s social skills are also

  delayed; he does not relate to his peers or model his peers’ behavior. Id. He also struggles to

  complete tasks without prompts. Id. at 471.

          The parties do not dispute that, under the Individuals with Disabilities Education Act

  (“IDEA”), 20 U.S.C. § 1400, et seq., E.G. is an individual with a disability who needs special

  education and related services. See 20 U.S.C. § 1401(3)(A) (defining “child with a disability”).

  Nor do the parties dispute that Anchorage Independent Schools (“Anchorage” or the “School

  District”), 3 an independent school district within the Commonwealth of Kentucky, is the Local

  Educational Agency (“LEA”) responsible for providing E.G. with a free appropriate public

  education, or “FAPE.” See 20 U.S.C. § 1401(9) (defining FAPE); id. § 1401(19) (defining LEA);

  R. 14-3, p. 36. FAPE includes special education and related services that “are provided in

  conformity with the individualized education program required under section 1414(d)” of the

  IDEA. Id. § 1401(9). The individualized education program (“IEP”), discussed in more detail

  below, is best summarized as “a requisite planning document with goals and objectives based on

  [the student’s] past and expected performance.” L.H. v. Hamilton Cnty Dept. of Edu., 900 F.3d

  779, 785 (6th Cir. 2018). It “must state the student’s educational status, the annual goals for the

  student’s education, the special-educational services and aides to be provided to meet those

  goals, and the extent the student will be ‘mainstreamed,’ i.e., spend time in school environments

  with non-disabled students.” Id. at 788 (citing 20 U.S.C. § 1414(d)(1)(A)).

               B. The Student’s Education at Anchorage School


  3
   Anchorage Independent Schools, by and through the Anchorage Independent Board of Education, is the school
  district responsible for providing FAPE to E.G. Anchorage School is the school that E.G. attended from
  kindergarten through eighth grade. For clarity, the Court refers to Anchorage Independent Schools as “Anchorage”
  or the “School District” and refers to Anchorage School by its full name.

                                                        -3-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 4 of 52 PageID #: 2940




         When E.G. was three years old, he began receiving special education services at Carriage

  House, a private pre-school for autistic children. [R. 14-2, pp. 10] This private pre-school was

  funded by the School District. Id. From kindergarten through eighth grade, E.G. attended

  Anchorage School. Id.

         During his time at Anchorage School, E.G. was placed in part-time general education and

  part-time special education classrooms. [R. 14-3, p. 35 (Transcript, April 18, 2018)] For

  example, he received some instruction in the areas of science and social studies in general

  education classes, which were modified to fit his needs. Id. He also participated in electives with

  regular education students for approximately one hour each day. Id. He participated in school

  assemblies, as well. Id.

         E.G. received Applied Behavior Analysis (“ABA”) therapy both at Anchorage School

  and in home-based therapy programs. [R. 14-2, p. 9–10]. E.G.’s mother described ABA therapy

  as “a very systemic delivery of teaching children not just language but language academics,

  functional living skills, self-help skills . . . delivered in a very structured, controlled environment

  with high . . . use of reinforcers.” [R. 14-2, p. 9] It has also been described as “a systemic

  approach using principals of science from behavior and learning to make socially significant

  behavior changes . . . that can be [used] to increase behaviors or decrease behaviors.” [R. 14-3, p.

  3] One of Anchorage’s ABA programs, STRIVE, was developed by E.G.’s mother and

  Anchorage School staff members. [R. 14-2, pp. 10–11] The program provides ABA therapy for

  low-incidence students, e.g., those with autism or Down Syndrome. Id. at 10. E.G. participated in

  the STRIVE program while at Anchorage School. Id.

             C. The 2015 Placement Process and Development of the July 2015 IEP




                                                   -4-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 5 of 52 PageID #: 2941




           Anchorage School only provides services through eighth grade. Id. at 12; R. 14-3. p. 18.

  However, during the relevant time period, Anchorage contracted with two other school districts,

  Oldham County and Jefferson County Public Schools (“JCPS”), for high school services. [R. 14-

  2, p. 12; R. 14-3, p. 18] When an Anchorage student graduated from the eighth grade, he or she

  was transferred to one of the contracting school districts to complete his or her high school

  education. [R. 14-3, p. 18]

           In 2015, E.G. completed his eighth-grade year at Anchorage School. 4 [R. 14-2, p. 12]

  Because the School District does not provide services beyond the eighth grade, E.G. would

  typically be placed at one of the two contracting school districts, Oldham County or JCPS.

  Oldham County did not have any space available in its school district, but JCPS had three

  potential school sites with space available for E.G. Id. at 13. His parents (“Parents”) toured a

  classroom at Jeffersontown High School but were disappointed by conditions they felt were

  “disturbing” and an environment they described as “chaotic.” Id. For example, they saw students

  wandering around and one student asleep in his chair, “out cold sitting up.” Id.

           The Parents then contacted the School District and requested that E.G. be placed at the

  Bluegrass Center for Autism (“BCA”). Id. Parents describe BCA as a “non-profit organization

  which provides specialized programming for individuals with autism.” [R. 21, p. 6] The

  Anchorage Independent Board of Education (“Board”) ultimately voted against placing E.G. at

  BCA in July 2015. [R. 14-2, p. 14.] E.G.’s mother testified that, when asked for a reason for

  denying the placement at BCA, the Board would not provide an answer. Id.

           After the Board denied Parents’ placement request, the School District held an

  Admissions and Release Commission (“ARC”) meeting to review E.G.’s IEP and determine


  4
   E.G.’s mother testified that they “kept him an extra year” at Anchorage School, apparently to repeat his eighth-
  grade year before transitioning to a high school setting. [R. 14-2, p. 12]

                                                          -5-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 6 of 52 PageID #: 2942




  which school he should attend. Id. An IEP (the “July 2015 IEP”) was ultimately developed for a

  placement with JCPS for the upcoming school year. Id. at 14. However, after the ARC meeting,

  the Parents informed the School District that E.G.’s most recent IEP (dated March 30, 2015) had

  not been used to develop the July 2015 IEP. Id. at 15. Instead, the July 2015 IEP relied on an

  outdated IEP, dated January 16, 2015. Id.

          On August 24, 2015, Parents requested that the School District host an ARC meeting

  without JCPS personnel present. Id.; see also R. 14-3, p. 37. The School District did not do so,

  but it did offer to hold another ARC meeting (with JCPS personnel) to correct the IEP and to

  hold a private meeting (without JCPS personnel). [R. 14-3, pp. 36–37] Parents declined the offer

  and enrolled E.G. in BCA in the fall of 2015. [R. 14-2, p. 15]

               D. The 2016 Due Process Hearing and ECAB Decision in Agency Case
                  No. 1516-17 5

          Under 20 U.S.C. § 1415(f) and 707 KAR 1:180, the aggrieved parents may file a “due

  process complaint” and have a due process hearing. E.G.’s parents filed a request for a due

  process hearing on January 16, 2016. [R. 8-2, p. 2, 3:16-cv-804-TBR] The hearing took place on

  March 29–31, 2016 before Hearing Officer Paul L. Whalen. Id. The Hearing Officer rendered his

  decision on July 5, 2016. Id. He first found that the School District was not required to give

  written notice of its refusal to change E.G.’s placement to BCA. Id. at 18–21. He also found that

  the IEP developed for E.G.’s 2015–2016 school year provided FAPE, and the Parents failed to

  demonstrate that JCPS could not provide FAPE to E.G. Id. at 22–29. As a result, the Hearing




  5
   The ECAB’s decision in Agency Case No. 1516-17 is not before this Court for review. However, both parties have
  cited to the decisions in that case. Accordingly, to ensure a comprehensive understanding of the background of the
  present case, the Court has reviewed the Hearing Officer’s and ECAB’s decision in Agency Case No. 1516-17,
  which is on record in the related Western District of Kentucky case, Case No. 3:16-cv-804, discussed below.

                                                        -6-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 7 of 52 PageID #: 2943




  Officer found that the Parents were not entitled to tuition reimbursement. Id. at 29–30. The

  Parents appealed.

         On November 14, 2016, the ECAB issued its decision. [R. 8-1, 3:16-cv-804-TBR] The

  ECAB found that Anchorage Independent Schools was not obligated to consider a private

  placement for E.G. unless it was unable to provide FAPE through the contracting public schools.

  Id. at 3. It also found that the ARC meetings at issue in that case had been properly constituted,

  and the school had no duty to provide written notice of a placement (or refusal to change a

  placement). Id. at 3–4. The ECAB did not make a finding as to whether the School District had

  provided FAPE, however, because it found that the IEP development process had not been

  completed. Id. at 6–11. More specifically, it found that another ARC meeting should be held in

  which the ARC could consider the most recent IEPs and evaluations of E.G. Id. at 11. The

  ECAB therefore remanded the matter for purposes of conducting another ARC meeting for

  completion of the IEP. Id. at 20. The ECAB did explain that, if JCPS could not implement the

  IEP, BCA would be an appropriate placement for E.G. Id. at 12–19.

             E. The Appeal to the United States District Court for the Western District of
                Kentucky (Case No. 3:16-cv-804)

         On December 14, 2016, prior to the recommended ARC meeting, the Parents filed an

  appeal of the ECAB’s ruling with the United States District Court for the Western District of

  Kentucky in Case No. 3:16-cv-804-TBR. [R. 1, 3:16-cv-804-TBR] In their complaint, they

  sought reversal of certain portions of the ECAB’s decision, reasonable attorneys’ fees and costs,

  reimbursement for tuition for the 2015–2016 and 2016–2017 school years, and an award of

  future tuition for the remainder of E.G.’s high school education. Id.; see also R. 6, 3:16-cv-804-

  TBR (Amended Complaint). Anchorage moved to dismiss for lack of subject matter jurisdiction

  and for a judgment on the pleadings. [R. 22, 3:16-cv-804-TBR] Specifically, Anchorage argued

                                                 -7-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 8 of 52 PageID #: 2944




  that the Parents failed to exhaust their administrative remedies because the ECAB remanded the

  matter for the completion of an ARC meeting and development of an IEP. Id. at 7–12.

         The Court agreed. On October 11, 2017, the Court dismissed the matter without

  prejudice. [R. 31, 32, 3:16-cv-804-TBR] It held that the Parents failed to exhaust their

  administrative remedies and had not shown that resort to the administrative process would be

  futile or inadequate. [R. 31]

             F. The 2017 IEP Development Process

         While the appeal was pending in federal court, the Parents attended multiple meetings

  with the School District. See e.g., [R. 14-2, p. 47] On January 20, 2017, the Parents attended an

  ARC meeting to discuss E.G.’s transition to JCPS. [R. 14-3, p. 37; R. 14-6, p. 10]

  Representatives from both Anchorage Independent Schools and JCPS attended. [R. 14-3, p. 37]

  At that point, E.G. had not been in public school for over a year, so the parties decided that E.G.

  would need to be evaluated before an IEP could be developed. Id. at 39. Roughly a week later,

  on January 26, 2017—before any evaluations had taken place—a second ARC meeting was held

  and JCPS presented Parents with a draft IEP for E.G. [R. 14-2, p. 24; R. 14-6, pp. 201–19]

  Parents did not accept that IEP, noting their concerns that the suggested evaluations had not been

  completed. [R. 14-2, p. 24; R. 14-6, p. 59]

         Over the next three months, E.G. was evaluated and observed at BCA by JCPS personnel.

  See, e.g., R. 14-2, p. 24. On April 20, 2017, another ARC meeting was held. [R. 14-6, pp. 295–

  461 (ARC Meeting Transcript)] Additional ARC meetings were held on May 23, 2017, June 27,

  2017, and July 21, 2017 [R. 14-7, pp. 37–305; 380–451; 489–718 (ARC Meeting Transcripts)]

  On July 21, 2017, the School District provided the proposed IEP at issue in this case. [R. 14-7,

  pp. 465–488]



                                                  -8-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 9 of 52 PageID #: 2945




             G. The July 21, 2017 IEP

         The first several pages of the July 21, 2017 IEP focus on E.G.’s “Present Level of

  Academic Achievement and Functional Performance.” Id. at 465–476. The IEP then discusses

  his “Transition Services Needs” and his “Postsecondary Goal(s).” Id. at pp. 476–477. E.G’s post-

  secondary goals include the completion of employment training “to be able to work in a

  supported employment position in his area of interest (2/21/17 music/dance, parts assembly),”

  and participation “in a supported living arrangement (2/21/17 with family) and perform daily

  living skills activities (e.g., personal shopping, meal preparation, chores) to the highest degree of

  independence possible.” Id. at 477.

         The IEP also lists the following “Measurable Annual Goals and Benchmarks”:

     x   Goal #1: “Given a real world math task and asked to solve, [E.G.] will demonstrate basic

         money handling skills (i.e., staying within a set budget, choosing the better buy, making a

         purchase) by completing the task with at least 80% accuracy across 3 consecutive

         instructional sessions, as measured by teacher data probes.” Id. at 479.

     x   Goal #2: “Given an analogue or digital clock and a schedule, [E.G.] will demonstrate

         basic time telling concepts (i.e., tell time on a digital clock to the minute, tell time to the

         quarter hour/half hour/hour on an analogue clock, and independently follow a schedule),

         with at least 80% accuracy across 3 consecutive instructional sessions, as measured by

         teacher data probes.” Id. at 480.

     x   Goal #3: “[E.G.] will demonstrate functional reading skills by increasing his sight word

         vocabulary and basic reading comprehension with at least 90% accuracy across 3

         consecutive instructional sessions, as measured by teacher data probes.” Id. at 481.




                                                   -9-
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 10 of 52 PageID #: 2946




     x   Goal #4: “Given a functional writing task (i.e., write personal information from a model,

         type 3 to 5 sentences on a topic of interest, and compose a shopping list) and asked to

         complete, [E.G.] will produce the writing task with at least 80% accuracy (fewer than

         20% errors), across 3 consecutive instructional opportunities, as measured by student

         work samples.” Id.

     x   Goal #5: “Given the opportunity to advocate for himself, [E.G.] will independently

         request help or state his needs to a peer or adult for 4 out of 5 opportunities across 3

         consecutive sessions, as measured by teacher data probes.” Id. at 482.

     x   Goal #6: “[E.G.] will follow a task analysis to complete a variety of functional tasks to

         increase independence with at least 80% accuracy across 3 consecutive instructional

         sessions, as measured by teacher data probes.” Id. at 483.

     x   Goal #7: “During structured language tasks and conversational exchange, [E.G.] will use

         intelligible speech (appropriate volume and correct speech-sound production) to request

         help as needed, initiate conversation with a partner, and use higher-level sentence

         structures to describe familiar objections by stating their feature, function and/or class

         with 80% accuracy across three consecutive sessions as measured by service log data and

         teacher report.” Id.

     x   Goal #8: “Given vocabular language tasks, [E.G.] will demonstrate knowledge of

         receptive and expressive components with 80% accuracy over 3 consecutive sessions as

         measured by data collected during drill and practice sessions.” Id. at 484.

         For each of these goals, the IEP lists methods of measurement for that goal, the specially

  designated instruction that will be utilized, which postsecondary goal the annual goal is designed

  to address, and benchmarks/short-term instructional objectives. For example, for Goal #8, the


                                                 - 10 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 11 of 52 PageID #: 2947




  first benchmark or short-term instructional objective states, “Given vocabulary language tasks,

  [E.G.] will demonstrate knowledge of prepositions with 80% independence over 3 consecutive

  sessions.” Id. The fifth benchmark or short-term instructional objective provides, “Given

  vocabulary language tasks, [E.G.] will state or use the correct prepositions with 80%

  independence over 3 consecutive sessions.” Id. The second and sixth Benchmark or Short-Term

  instructional Objective for Goal #8 sets a similar goal for pronouns. Id.

         The IEP also explains the types of “related services” E.G. will receive. Id. at 488. For

  example, the IEP provided for four thirty-minute sessions of occupational therapy a month and

  four thirty-minute sessions of speech/language therapy a month. Id. at 488. In another section of

  the IEP, it explained that “Speech Language Services will be individual one to one as a

  prescribed related service through the first 9 weeks of school or to the first school based JCPS

  ARC meeting to discuss transition and progress.” Id. at 487.

             H. The 2018 Due Process Hearing and 2019 ECAB Decision in Agency Case
                No. 1718-10

         The Parents emailed Anchorage’s Special Education Director on July 24, 2017 and

  declined the proposed July 21, 2017 IEP. [R. 14-6, p. 162] They explained that they “decline[d]

  the offered services at Jefferson County Public School System.” Id.

         On December 4, 2017, the Parents filed a request for a due process hearing. [R. 14-1, p.

  8–13] That hearing was held on April 17–20, 2018 before Hearing Officer Whalen. The Hearing

  Officer rendered his decision on September 3, 2018. [R. 1-2] The specific issues before the

  Hearing Officer were: (1) whether the July 21, 2017 IEP had been developed in accordance with

  the ECAB’s decision in Agency Case No. 1516-17; (2) whether E.G. was being offered FAPE

  for the 2017–2018 school year; and (3) whether the IEP can be implemented by the School

  District’s contractor, JCPS. Id. at 4.

                                                 - 11 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 12 of 52 PageID #: 2948




          The Hearing Officer found that the July 21, 2017 IEP had been developed in accordance

  with the ECAB’s decision with two exceptions. First, the Hearing Officer found that, given

  E.G.’s history of needing one-on-one speech services, “the ARC should not have limited the

  related [one-on-one] speech therapy to 9 weeks.” Id. at 27. Second, the Hearing Officer found

  that the IEP did not adequately provide for movement breaks, despite E.G.’s evaluations

  indicating that he needed such breaks. Id. at 28. The Hearing Officer noted that the IEP did not

  “state[] that [E.G.] needs movement breaks and they are going to be addressed on a daily basis at

  intervals of ‘A’ etc.” Id. The Hearing Officer therefore remanded those matters to the ARC “for

  correction and clarification.” Id. at 29.

          The Hearing Office next considered whether the School District provided FAPE for the

  2017–2018 school year. The Hearing Officer first found that the IEP’s stated goal that E.G. be

  able to identify prepositions and pronouns (listed as a benchmark or short-term instructional

  objective under Goal #8) was not reasonably calculated to help him make progress. Id. at 30. The

  Hearing Officer therefore remanded that matter to the ARC to “re-consider or re-write short-term

  goals which are more reasonably calculated to help him make progress.” Id. The Hearing Officer

  next found that E.G. was denied FAPE because the July 21, 2017 IEP failed to consider

  transitional services and vocational education. Id. at 30–31.

          The Hearing Officer found that JCPS can provide FAPE once the corrections were made

  to the IEP. Id. at 32–35. He therefore remanded the matter to the ARC to make the necessary

  corrections. Id. at 35. He also ordered Anchorage to reimburse Parents for the 2015–2016 and

  2016–2017 school years and the first two months of the 2018–2019 school year. Id. Lastly, he

  explained that he lacked the authority necessary to award attorneys’ fees and costs. Id. at 36. The

  School District appealed. [R. 14-2, p. 507]



                                                 - 12 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 13 of 52 PageID #: 2949




          On March 8, 2019, the ECAB issued its decision. [R. 1-3] The two issues before the

  ECAB were (1) whether Anchorage Independent Schools failed to provide FAPE to E.G.

  regarding movement breaks, one-on-one speech services, goals related to preposition and

  pronoun usage, and vocational and transitional needs, and (2) whether the Parents were entitled

  to tuition reimbursement. Id. at 8.

          The ECAB found that there had been no denial of FAPE with regards to movement

  breaks and pronoun/preposition goals. Id. at 24–26. However, the ECAB found that there was

  denial of FAPE with respect to the lack of vocational training, noting that the IEP referenced

  vocational training and transitional programming, but it lacked specifics about the requirements

  and when and where E.G. would receive such training and programming. Id. at 26–27. The

  ECAB also noted that the IEP stated that “‘Vocational Skills Instruction’ is not available in

  Grade 11, but is only available from Grades 12 and beyond.” Id. at 27. As for the proposed one-

  on-one speech services, the ECAB stated, that it held “reservations about the school’s intent and

  ability to implement the speech therapy.” Id. at 32. However, it “hesitat[ed] to find an IEP

  defective in its content because it provided for review after nine weeks.” 6 Id. The ECAB also

  found that E.G. was denied FAPE because JCPS could not implement the IEP due to the physical

  environment at the school. Id. at 27–33.

          Lastly, the ECAB found that the Parents were entitled to reimbursement for tuition for

  the 2017–2018 and 2018–2019 school years but were not entitled to reimbursement for any prior

  years. Id. at 34–37. The ECAB explained that its prior decision in Agency Case No. 1516-17 did

  not include a finding that FAPE had been denied; rather, it found that the IEP process was


  6
    One ECAB panelist dissented on the speech services issue. The panelist noted that the IEP provided for more
  speech therapy than E.G. was receiving at BCA. The panelist also noted that the school could reevaluate the need for
  such services at any time, and the IEP’s nine-week review timeline was only included so the parties could determine
  if anything on the IEP needed to be adjusted after the first few weeks of school.

                                                        - 13 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 14 of 52 PageID #: 2950




  incomplete. Id. at 35–36. After examining the principles of res judicata and the law-of-the-case

  doctrine, the ECAB found that the Parents were barred from relitigating the 2015–2016 FAPE

  and reimbursement issues. Id. at 36–37. However, because the July 21, 2017 IEP did not provide

  FAPE, the ECAB found that the Parents were entitled to tuition for the 2017–2018 and 2018–

  2019 school years. Id. at 37. It also noted that “per the decision in the prior case, BCA is an

  appropriate placement.” Id.

             I. The Present Suit

         On March 25, 2019, Parents filed this suit on behalf of E.G. for fees and reimbursement

  and future tuition [R. 1]. Parents argued that they were the prevailing party in the administrative

  action (Agency Case No. 1718-10) and were therefore entitled to attorneys’ fees under the IDEA.

  Id. at 1. Defendant responded on April 2, 2019 with its Answer, Counterclaim, and Third-Party

  Complaint [R. 4]. The Board denied that Parents were entitled to attorneys’ fees and tuition

  reimbursement. Id. at 4. It also asserted a Counterclaim against Parents and a Third-Party

  Complaint against KDE Office of Special Education and Early Learning and its Director, Gretta

  Hylton. Id. at 5–10. It alleged that “[t]he ECAB’s March 8, 2019 Decision that [the School

  District] denied E.G. FAPE is erroneous as a matter of law and is unsupported by substantial

  evidence in the record.” Id. at 10, ¶ 18. It also alleged that the ECAB’s “Decision that [the

  School District] must reimburse E.G. for private school tuition for school years 2017–18 and

  2018–19 is erroneous as a matter of law and is unsupported by substantial evidence in the

  record.” Id. ¶ 20.

         On June 3, 2019, the parties met before a magistrate judge and advised that discovery

  was unnecessary [R. 13]. The magistrate judge entered an order providing a briefing schedule

  and directing Third-Party Defendants to file the administrative record. That order also provides



                                                 - 14 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 15 of 52 PageID #: 2951




  that the Parents may file a Petition for Fees after the Court issues its decision on Defendant’s

  claims. 7 The magistrate judge also allowed Defendant to file a Motion to Accept Additional

  Evidence, in which Defendant asked the Court to accept a copy of a July 20, 2018 IEP [R. 16].

  The magistrate judge granted the motion, accepting the July 20, 2018 IEP as additional evidence

  but only for proof of the existence of the document [R. 26]. The administrative record has since

  been filed, [R. 14], and the matter has been fully briefed [R. 15, R. 21, R. 23].

      II.      BURDEN OF PROOF AND STANDARD OF REVIEW

            As the Sixth Circuit has explained, “[t]he party challenging the IEP, typically the parents

  or guardian, has the burden of proving by a preponderance of the evidence that the IEP devised

  by the school is inappropriate.” L.H., 900 F.3d at 790 (citing Schaffer ex rel. Schaffer v. Weast,

  546 U.S. 49, 62 (2005)). When considering whether this burden was met, the Court “applies a

  ‘modified de novo’ standard of review” to the agency’s factual findings. L.H., 900 F.3d at 790

  (citing Burilovich v. Bd. of Educ. of Lincoln Consol. Schs., 208 F.3d 560, 565 (6th Cir. 2000)).

  This modified standard of review requires the Court to “make an independent decision based on

  the preponderance of the evidence while also giving ‘due weight’ to the determinations made by

  the [ECAB].” Id. (citing Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S.

  176, 206 (1982)).

            The Sixth Circuit has explained this modified standard of review in detail:

            [T]he court “(i) shall receive the records of the administrative proceedings; (ii) shall
            hear additional evidence at the request of a party; and (iii) basing its decision on
            the preponderance of the evidence, shall grant such relief as the court determines is
            appropriate.” 20 U.S.C. § 1415(i)(2)(B). The court may not “simply adopt the state
            administrative findings without an independent re-examination of the evidence,”
            Doe v. Metro. Nashville Pub. Schs., 133 F.3d 384, 387 (6th Cir. 1998), but neither
            may it “substitute [its] own notions of sound educational policy for those of the


  7
   From this order, the Court understands that any request for attorneys’ fees and costs, such as that outlined in
  Plaintiff’s Complaint, [R. 1], will be decided at a later date if Plaintiff files a Petition for Fees.

                                                          - 15 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 16 of 52 PageID #: 2952




               school authorities which [it] review[s],” [Board of Education of Hendrick Hudson
               Central School District, Westchester County v. Rowley, 458 U.S. 176, 206 (1982)].

  Id.

               The weight to be given the ECAB’s findings “depends on whether the finding is based on

  educational expertise.” Id. (citing McLaughlin v. Holt Public Schools Bd. of Educ., 320 F.3d 663,

  669 (6th Cir. 2003)). “Less weight is due . . . on matters for which educational expertise is not

  relevant because a federal court is just as well suited to evaluate the situation[;] [m]ore weight . . .

  is due to . . . determinations on matters for which educational expertise is relevant.” Id. (quoting

  McLaughlin, 320 F.3d at 669) (internal quotations marks omitted).

        III.      ANALYSIS

               The IDEA provides federal funding to states to assist in educating children with

  disabilities. Endrew F. v. Douglas Cty. Sch. Dist., 137 S.Ct. 988, 993 (2017) (citations omitted).

  “In exchange for the funds, a State pledges to comply with a number of statutory conditions,”

  including the requirement that the state provide a free and adequate education, or FAPE, to

  eligible children. Id. (citing 20 U.S.C. § 1412(a)(1)). As explained above, FAPE includes special

  education and related services that “are provided in conformity with the individualized education

  program required under section 1414(d)” of the IDEA. See 20 U.S.C. § 1401(9) (defining

  FAPE). The IDEA defines the IEP as a “written statement for each child with a disability” that

  includes, among other things, “a statement of measurable annual goals, including academic and

  functional goals,” as well as “a statement of the special education and related services and

  supplementary aids and services . . . to be provided to the child, or on behalf of the child, and a

  statement of the program modifications or supports for school personnel that will be provided for

  the child.” See id. § 1414(d)(1)(A)(i) (defining IEP). The IEP must also provide “the projected

  date for the beginning of the services and modifications . . . and the anticipated frequency,

                                                     - 16 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 17 of 52 PageID #: 2953




  location, and duration of those services and modifications.” Id. § 1411(d)(1)(A)(i)(VII). In sum,

  an IEP is “a requisite planning document with goals and objectives based on [the student’s] past

  and expected performance.” L.H., 900 F.3d at 785. It has been described by the Supreme Court

  as “the centerpiece of the [IDEA]’s education delivery system for disabled children.” See Honig

  v. Doe, 484 U.S. 305, 311 (1988); see also Tennessee Dept. of Mental Health and Mental

  Retardation v. Paul B., 88 F.3d 1466, 1471 (“The development and implementation of the IEP

  are the cornerstones of the Act.” (citing Honig, 484 U.S. at 311)).

          The Supreme Court first addressed the IDEA’s FAPE requirement in Board of Education

  of Hendrick Hudson Central School District, Westchester County v. Rowley, 458 U.S. 176

  (1982). In Rowley, the Court held that the FAPE requirement is satisfied if the child’s IEP sets

  out an educational program that is “reasonably calculated to enable the child to receive

  educational benefits.” Id. at 207. For children being educated in regular classrooms, this standard

  required an IEP “reasonably calculated to enable the child to achieve passing marks and advance

  from grade to grade.” Id. at 204. The IEP at issue in Rowley met this standard. Id. at 202.

  However, the Rowley Court declined “to establish any one test for determining the adequacy of

  educational benefits conferred upon all children covered by” the IDEA, instead “confin[ing] its

  analysis” to the facts of the case before it. Id.

          The Supreme Court examined the standard announced in Rowley in Endrew F. v.

  Douglas County School District RE-1, 137 S.Ct. 988 (2017). In that case, the parents of an

  autistic child grew dissatisfied with the IEPs proposed by their son’s public school, so they

  placed him in a private school specializing in educating autistic children. Id. at 998–97. They

  then sought reimbursement for the private school tuition. Id. at 997. An Administrative Law

  Judge (“ALJ”) found that the public school provided FAPE and denied the parents’ request for



                                                      - 17 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 18 of 52 PageID #: 2954




  reimbursement, and the District Court agreed. Id. The Tenth Circuit affirmed, reciting language

  from Rowley that the services provided to disabled children need only be calculated to provide

  some educational benefit to the child. Endrew F., 137 S.Ct. at 997 (citation omitted). It held that

  the child’s IEPs met this standard. Id.

          The Supreme Court reversed. In doing so, the Court examined its earlier decision in

  Rowley and the Tenth’s Circuit’s reliance on that case. Id. at 998. The Endrew F. Court pointed

  out that Rowley “declined to articulate an overarching standard to evaluate the adequacy of the

  education provided under the [IDEA].” Id. at 998–99. However, “the decision and the statutory

  language point to a general approach: To meet its substantive obligation under the IDEA, a

  school must offer an IEP reasonably calculated to enable a child to make progress appropriate in

  light of the child’s circumstances.” Id. at 999.

          The Court, having articulated this standard, provided further guidance on its application:

          The “reasonably calculated” qualification reflects a recognition that crafting an
          appropriate program of education requires a prospective judgment by school
          officials. The Act contemplates that this fact-intensive exercise will be informed
          not only by the expertise of school officials, but also by the input of the child’s
          parents or guardians. Any review of an IEP must appreciate that the question is
          whether the IEP is reasonable, not whether the court regards it as ideal.

  Id. (internal citations omitted).

          The Supreme Court acknowledged that it “describe[d] a general standard, not a formula.”

  Id. at 1000. Nevertheless, it explained,

          this standard is markedly more demanding than the “merely more than de minimis”
          test applied by the Tenth Circuit. It cannot be the case that the Act typically aims
          for grade-level advancement for children with disabilities who can be educated in
          the regular classroom, but is satisfied with barely more than de minimis progress
          for those who cannot.

  Id. at 1000–01. “The IDEA demands more” than this de minimus standard. Id. at 1001. “It

  requires an educational program reasonably calculated to enable a child to make progress

                                                     - 18 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 19 of 52 PageID #: 2955




  appropriate in light of the child’s circumstances.” Id. Accordingly, “[t]o meet its substantive

  obligation under the IDEA, a school must offer an IEP reasonably calculated to enable a child to

  make progress appropriate in light of the child’s circumstances.” Id. at 999.

         Citing the Endrew F. standard, the ECAB in this case considered whether Anchorage

  Independent Schools failed to provide FAPE to E.G. regarding movement breaks, one-on-one

  speech services, goals related to preposition and pronoun usage, and vocational and transitional

  needs. [R. 1-3] The ECAB ultimately concluded that FAPE had been denied only with respect to

  the lack of vocational education and transitional services, and because JCPS could not implement

  the IEP. Id. at 26–33.

         In its Counterclaim and Cross-Complaint, [R. 4], the School District argues that the

  ECAB’s decision is erroneous as a matter of law and unsupported by substantial evidence in the

  record. More specifically, the School District argues that the July 21, 2017 IEP is reasonably

  calculated to enable E.G. to make appropriate progress in light of his circumstances, [R. 15, pp.

  14–20]; the IEP appropriately addressed E.G.’s vocational and transition needs, id. at 20–26; it

  was appropriate to place E.G. in a Moderate and Severe Disabilities (“MSD”) special classroom,

  id. at 27–33; and JCPS could implement the July 21, 2017 IEP, id. at 33–38. The School District

  then argues that any errors in the IEP are “procedural at best” and the parents must therefore

  demonstrate substantive harm to invalidate the IEP. Id. at 39–41. Lastly, the School District

  argues that the Parents are not entitled to tuition reimbursement because they cannot prove that

  the School District denied FAPE or that BCA is an appropriate placement. Id. at 42–47.

         In response, the Parents argue the School District failed to provide FAPE because the IEP

  was not reasonably calculated to enable E.G. to make appropriate progress in light of his

  circumstances, specifically with respect to his vocational and transitional needs and his need for



                                                 - 19 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 20 of 52 PageID #: 2956




  one-on-one speech services. [R. 21, pp. 17–27] They further argue that placement in an MSD

  classroom was inappropriate, and even if such placement was appropriate for E.G., JCPS could

  not implement the IEP. Id. at 28–37. The Parents also address the School District’s argument that

  the alleged errors were merely procedural. Id. at 39–40. Lastly, the Parents argue that they are

  entitled to tuition reimbursement and the Court should affirm the ECAB’s tuition award. Id. at

  41–43.

           With these arguments in mind, the Court addresses the School District’s argument that

  any alleged errors in this case were procedural in nature. The Court next considers whether the

  School District provided FAPE to E.G. in its July 21, 2017 IEP, specifically with respect to his

  vocational and transitional needs and speech services. If the School District provided FAPE to

  E.G. through the July 21, 2017 IEP, the Court must next determine whether JCPS could have

  provided that FAPE. If JCPS could not provide FAPE to E.G., the Court must determine whether

  Parents are entitled to tuition reimbursement for E.G.’s education at BCA. This question, in turn,

  requires the Court to consider whether BCA could provide an appropriate education to E.G.

              A. The alleged IDEA violations in this case are substantive in nature.

           When reviewing an IDEA appeal, the court “reviews for both procedural and substantive

  violations.” L.H., 900 F.3d at 790. First, the Court considers whether the school complied with

  the procedural requirements of the IDEA. Id. (citation omitted). The IDEA’s procedural

  requirements provide various rights to the parents of a disabled child, including a right to review

  any relevant documents related to their child, attend meetings, and obtain an independent

  educational evaluation of their child. 20 U.S.C. § 1415(b)(1). Parents must also receive written

  prior notice of proposed changes (or refusals to change) a child’s placement or a provision of the

  child’s FAPE. Id. § 1415(b)(3). The purpose of the IDEA’s procedural safeguards is to ensure



                                                 - 20 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 21 of 52 PageID #: 2957




  “full parental involvement in the handicapped child’s education.” Paul B., 88 F.3d at 1478

  (quoting Doe v. Alabama State Dept. of Educ., 915 F.2d 651, 660 (11th Cir. 1990)). Thus, “[a]n

  important aspect in assessing procedural compliance is whether there was adequate parental

  involvement and [meaningful] participation in formulating an IEP.” L.H., 900 F.3d at 790

  (citations omitted).

         In sum, a procedural violation usually involves the preparation of the IEP, “such as the

  evaluation, placement, and IEP-formation procedures outlined in § 1414” of the IDEA. Id. at

  789. Accordingly, when considering whether any procedural violations occurred, the Court

  looks “into ‘the process by which the IEP is produced.’” Id. at 790 (quoting Doe v. Defendant I,

  898 F.2d 1186, 1190 (6th Cir. 1990)). On the other hand, substantive violations “concern the

  substance of the IEP; namely, whether the school has provided ‘an educational program

  reasonably calculated to enable a child to make progress appropriate in light of the child’s

  circumstances.’” Id. (emphasis added) (quoting Endrew F., 137 S.Ct. at 1001).

         If an error is merely procedural in nature, the party challenging the IEP must also

  demonstrate substantive harm. See, e.g., Paul B., 88 F.3d at 1478; Daugherty Jr. v. Hamilton

  Cty. Sch., 21 F.Supp.2d 765, 772 (E.D. Tenn. 1998); 20 U.S.C. § 1415(f)(3)(E)(ii) (explaining

  under what circumstances a hearing officer may find that a child did not receive FAPE as a result

  of a procedural violation). The Sixth Circuit has summarized this additional requirement as

  follows:

         [A] procedural violation of the IDEA is not a per se denial of a FAPE; rather, a
         school district’s failure to comply with the procedural requirements of the Act will
         constitute a denial of a FAPE only if such violation causes substantive harm to the
         child or his parents. Substantive harm occurs when the procedural violations in
         question seriously infringe upon the parents’ opportunity to participate in the IEP
         process. [In] addition, procedural violations that deprive an eligible student of an
         individualized education program or result in the loss of educational opportunity
         also will constitute a denial of a FAPE under the IDEA.

                                                 - 21 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 22 of 52 PageID #: 2958




  Knable v. Bexley City Sch. Dist., 238 F.3d 755, 765–766 (6th Cir. 2001) (internal citations

  omitted).

         In the present case, Defendant argues that any errors in the IEP “are procedural at best,”

  [R. 15, p. 39], and the “alleged violations that the ECAB found in this case are certainly not

  substantive harms that seriously infringe on the Petitioner’s rights.” Id. at 41. To support this

  position, Defendant cites to an Eighth Circuit case, Park Hill School District v. Dass, 655 F.3d

  762 (8th Cir. 2011). [R. 15, pp. 40-41] In that case, two administrative hearing panels found that

  the plaintiff school district failed to provide FAPE to a set of autistic twins. Park Hill, 655 F.3d

  at 763–64. The panels ultimately held that the parents were entitled to reimbursement because

  the IEPs at issue did not include any transition services or a behavior intervention plan for the

  twins. Id. at 766. The Eighth Circuit disagreed. It noted that the IDEA only requires transition

  services and a behavior intervention plan in limited circumstances. At the time that the IEPs were

  developed, such services and plans were not required for the twins. Id. at 766.

         The Eighth Circuit then stated that “[t]he absence of IEP provisions addressing transition

  and behavior issues does not, standing alone, violate the IDEA or deprive the disabled child of a

  FAPE.” Id. at 767 (citing Lanthrop R-II School Dist. v. Gray, 611 F.3d 418, 426 (8th Cir. 2010);

  Lessard v. Wilton Lyndeborough Coop. Sch. Dist., 518 F.3d 18, 25–26 (1st Cir. 2008); Sch. Bd.

  of Ind. Sch. Dist. No. 11 v. Renollett, 440 F.3d 1007, 1011 (8th Cir. 2006)). This Court agrees

  that the absence of such provisions does not necessarily constitute a violation of the IDEA in

  every case. However, the Court takes issue with the Eighth Circuit’s statement that “numerous

  cases confirm” that “the absence of these provisions in [the twins’] IEPs was at most a

  procedural, not a substantive error.” Id. (citing Fort Osage R-1 School Dist. v. Sims, 641 F.3d

  996, 1004 (8th Cir. 2011); Gray, 611 F.3d at 424; Lessard, 518 F.3d at 25–26; Renollett, 440

                                                  - 22 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 23 of 52 PageID #: 2959




  F.3d at 1011). The Court has reviewed the cases cited by the Eighth Circuit, but these cases do

  not support the broad proposition that the failure to include such provisions in an IEP is a

  procedural, rather than substantive, violation of the IDEA. The Court has also reviewed case law

  from other circuits and acknowledges that some other circuits suggest that inadequate transition

  planning is a procedural defect, see, e.g., Coleman v. Pottstown School Dist., 983 F.Supp.2d 543,

  566 (3d Cir. 2013), but the Court is not aware of any Sixth Circuit precedent to that effect.

         Relying on Park Hill, Defendant argues that “[t]he alleged violations that the ECAB

  found in this case are certainly not substantive harms that seriously infringe on Petitioner’s

  rights.” [R. 15, p. 41] This argument confuses the distinction between a procedural and

  substantive requirement. Substantively, the IEP must provide an “an educational program

  reasonably calculated to enable a child to make progress appropriate in light of the child’s

  circumstances.” Endrew F., 137 S.Ct. at 1001. Procedurally, the school district must comply

  with the procedural safeguards set forth in the IDEA, which are designed to ensure parents have

  a meaningful opportunity to participate in the development of the IEP. See N.L. v. Knox County

  Schools, 315 F.3d 688, 691 (6th Cir. 2003) (conducting certain meetings without parent present

  deprived parent of the right to participate); Knable, 238 F.3d at 765 (failing to convene IEP

  conference constituted procedural violation); Paul B., 88 F.3d at 1478–79 (recognizing that the

  failure to provide adequate notice to parent would be a procedural violation warranting equitable

  relief). However, an IEP will only be invalidated on the basis of a procedural error if the parents

  demonstrate substantive harm. See, e.g., Knable, 238 F.3d at 764 (citations omitted). The Sixth

  Circuit has recognized this distinction. See e.g., id. at 764–770 (discussing procedural violations,

  i.e., the failure to convene an IEP conference, then discussing substantive violations, i.e., the

  IEP’s failure to provide an appropriate educational program).



                                                  - 23 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 24 of 52 PageID #: 2960




           In the present case, the ECAB concluded that there was denial of FAPE with respect to

  the IEP’s lack of vocational training and because JCPS could not implement FAPE for E.G. The

  ECAB did not address any errors regarding the school district’s compliance with the IDEA’s

  procedural requirements or whether the parents were afforded a meaningful opportunity to

  participate in the IEP development process. Neither the School District nor the Parents present

  such issues in this case, and no such issues are before this Court.

           In sum, the Court is not persuaded by the Park Hill case or Defendant’s

  mischaracterization of the IDEA’s procedural and substantive requirements. The alleged errors in

  this case were substantive in nature because they “concern the substance of the IEP; namely,

  whether the school has provided ‘an educational program reasonably calculated to enable a child

  to make progress appropriate in light of the child’s circumstances.’” L.H., 900 F.3d at 790

  (quoting Endrew F., 137 S.Ct. at 1001). Further, even if the Court found that the alleged errors in

  this case were procedural and Parents were required to prove substantive harm, such harm is

  demonstrated by the fact that the school district failed to provide E.G. with FAPE, as explained

  below.

              B. The July 21, 2017 IEP did not provide FAPE to E.G.

                  i. Vocational Training and Transitional Needs

           Under a section titled “Postsecondary Goal(s),” the IEP lists the following postsecondary

  goal related to E.G.’s education, training, and employment: “Upon completion of high school,

  [E.G.’s] goal is to complete employment skills training and on-the-job training provided through

  the Office of Vocational Rehabilitation” (“OVR”) and “to be able to work in a supported

  employment position in his area of interest (2/21/17 music/dance, parts assembly).” [R. 14-7, p.

  477 (emphasis in original)] Under “Transition Service[s]” related to this goal, the following is



                                                 - 24 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 25 of 52 PageID #: 2961




  listed: “Parent permission required for release of information to OVR; Coursework leading to an

  Alternative [High School] Diploma; Community Based Instruction.” Id. JCPS staff is listed as

  the “Agency Responsible” for these so-called transition services. Id.

          The IEP also lists a postsecondary goal related to independent living: “Upon completion

  of high school, [E.G.’s] goal is to participate in a supported living arrangement (2/21/17 with

  family) and perform daily living skills activities (e.g., personal shopping, meal preparation,

  chores) to the highest degree of independence possible.” Id. (emphasis in original). The transition

  services related to that goal are listed as: “Community Based Instruction; Daily Living Skills

  Instruction; Provide information to [E.G.’s] parents about guardianship, SSI, Michelle P Waiver,

  and Supported Living.” Id. JCPS staff is listed as the “Agency Responsible” for these services.

  Id.

          Under the section titled “Course of Study,” the IEP lists “[p]roposed courses of study to

  assist the student in reaching measurable postsecondary goals.” Id. at 478. For Grade 11, it lists,

  among various subjects such as English, math, and science, “Daily Living Skills.” Id. For

  Grades, 12, 13, and 14, 8 it lists both “Daily Living Skills” and “Vocational Skills Instruction.”

  Id.

          The ECAB held that E.G. was denied FAPE because the School District did not

  appropriately plan for his vocational and transitional needs. [R. 1-3, p. 26] The ECAB

  acknowledged that the IEP “references vocational and/or transitional programming,” but it held

  that the IEP “does not containing meaningful and appropriate vocational programming.” Id. at

  27. For example, the IEP “did not include specifics about when or where [E.G.] would


  8
   The IDEA ensures that eligible children receive a free and appropriate public education between the ages of three
  and twenty-one. 20 U.S.C. § 1412(a)(1)(A). The July 21, 2017 IEP notes that “ARC discussed transition needs and
  projects [E.G.] to complete the course of studies through Grade 14 (age 21) leading to an Alternative High School
  Diploma.” [R. 14-7, p. 477]

                                                        - 25 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 26 of 52 PageID #: 2962




  participate in vocational training” and “[t]here were no specific training requirements in [E.G.’s]

  goals or objectives.” The ECAB also explained that, “importantly, the IEP stated that

  ‘Vocational Skills Instruction’ is not available in Grade 11, but is only available from Grades 12

  and beyond.” Id.

         The School District now argues that the IEP provided transition services “in a meaningful

  way in [E.G.’s] programming and that much of the detail of the instruction is coordinated by the

  classroom teacher at the school level.” [R. 15, p. 21] The School District points specifically to

  Goal #6 on the IEP, which states that “[E.G.] will follow a task analysis to complete a variety of

  functional tasks to increase independence with at least 80% accuracy across 3 consecutive

  instructional sessions, as measured by teacher data probes.” [R. 14-7, p. 483] A

  benchmark/short-term objective for that goal provides, “Given a vocational task analysis and

  asked to complete, [E.G.] will finish the task with at least 80% independence across 3

  consecutive [sic] as measured by teacher data probes and student work samples.” Id. The IEP

  lists a similar benchmark for a “daily living skill with task analysis.” Id. The School District also

  points to Goals #1 (related to money-handling skills) and Goal #2 (related to time-telling skills).

  Id. at 480. Within the list of “Specially Designated Instruction” for each goal, the IEP lists,

  among other things, “Community Based Instruction” to generalize these skills. Id.

         The Court is not convinced that these provisions satisfy the IDEA’s mandates with

  respect to vocational/transitional services. One of the express purposes of the IDEA is to allow

  students with disabilities to live independently. See 20 U.S.C. 1400(d)(1)(A). In support of this

  goal, the IDEA provides that, beginning when the child turns sixteen, an IEP must include

  “appropriate measurable postsecondary goals based upon age appropriate transition assessments

  related to training, education, employment, and, where appropriate, independent living skills,”



                                                  - 26 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 27 of 52 PageID #: 2963




  and the “transition services (including courses of study) needed to assist the child in reaching

  these goals.” 20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa)–(bb); see also 34 C.F.R. § 300.320(b). The

  IDEA defines “transition services” as

         a coordinated set of activities for a child with a disability that—

         (A) is designed to be within a results-oriented process, that is focused on improving
         the academic and functional achievement of the child with a disability to facilitate
         the child’s movement from school to post-school activities, including post-
         secondary education, vocational education, integrated employment (including
         supported employment), continuing and adult education, adult services,
         independent living, or community participation;

         (B) is based on the individual child’s needs, taking into account the child’s
         strengths, preferences, and interests; and

         (C) includes instruction, related services, community experiences, the development
         of employment and other post-school adult living objectives, and, when
         appropriate, acquisition of daily living skills and functional vocational evaluation.

  20 U.S.C. § 1401(34); see also 34 C.F.R. § 300.43(a).

         The importance of these vocational and transitional services cannot be overstated. The

  United States District Court for the District of South Dakota has succinctly explained the

  importance of these services and Congress’s intent in mandating such services:

        Transition services are “aimed at preparing students (soon to leave school) for
        employment, postsecondary education, vocational training, continuing and adult
        education, adult services, independent living, or community participation.” H.R.Rep.
        No. 544, 101st Cong., 2nd Sess., at 9–10 (1990), reprinted in 1990 U.S.C.C.A.N.
        1723, 1732–1733 (emphasis added). Toward this end, Congress expects schools to
        develop “a coordinated set of activities for each student, based upon the student’s
        needs and taking into account the student’s preferences and interests.” Id. at 1732–
        33 (emphasis added). The schools are required to “(a) consider the post-school
        outcomes desired for that student, and (b) provide educational and related services
        designed to prepare the student for achieving these outcomes.” Id. (emphasis added).
        Congress took special care in drafting the statutory definition of transition services
        to include a requirement that the coordinated set of activities for a student must
        “promote[ ] movement from school to post-school activities,” because Congress
        “expects schools to familiarize themselves with the post-school opportunities and
        services available for students with disabilities in their communities and State, and
        make use of this information in the transition planning for individual students.” Id.

                                                 - 27 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 28 of 52 PageID #: 2964




        at 1733. Congress has squarely placed the “responsibility for developing and
        implementing interagency participation” on the administration of the school district,
        not upon the “already heavily-burdened teacher[,]” and Congress intends that other
        participating agencies will share responsibility with the schools for providing and
        funding a student’s transition services. Id. at 1733–34.

  Yankton School Dist. v. Schramm, 900 F.Supp. 1182, 1192 (D.S.D. 1995), affirmed as modified

  by Yankton School Dist. v. Schramm, 93 F.3d 1369 (8th Cir. 1996).

         The Sixth Circuit has also emphasized the IDEA’s stated purpose “to ensure that all

  children with disabilities have available to them a free appropriate public education that

  emphasizes special education and related services designed to meet their unique needs and

  prepare them for employment and independent living.” Deal v. Hamilton Cnty. Bd. of Educ., 392

  F.3d at 840, 864 (6th Cir. 2004) (quoting 20 U.S.C. § 1400(d)(1)(A) (emphasis added)) (internal

  quotation marks omitted). “At the very least,” the Sixth Circuit explained, “the intent of

  Congress appears to have been to require a program providing a meaningful educational benefit

  towards the goal of self-sufficiency, especially where self-sufficiency is a realistic goal for a

  particular child.” Id. (emphasis added).

         Applying these principles to the case at hand, the Court finds that the July 21, 2017 IEP

  fails to comply with the IDEA’s mandate regarding vocational and transition services. At the

  time that this IEP was developed, E.G. was sixteen years old. He was therefore entitled to an IEP

  that listed “appropriate measurable postsecondary goals based upon age appropriate transition

  assessments related to training, education, employment, and, where appropriate, independent

  living skills,” and the “transition services (including courses of study) needed to assist [E.G.] in

  reaching these goals.” 20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa)–(bb).

         The two postsecondary goals listed in E.G.’s IEP relate to his education, training, and

  employment, as well as independent living. [R. 14-7, p. 477] They state his goals of completing



                                                  - 28 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 29 of 52 PageID #: 2965




  employment skills training and on-the-job training, and his goal of working in a supported

  employment position. Id. They also state his goal of participating in a supported living

  arrangement (probably with family) and performing daily living skills, like meal preparation and

  chores. Id. Though not terribly detailed, these would appear to be appropriate and measurable

  postsecondary goals related to E.G’s training, education, employment and independent living

  skills. See 20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa).

         However, the IEP must also include “transition services (including courses of study)

  needed to assist [E.G.] in reaching these goals.” Id. § 1414(d)(1)(A)(i)(VIII)(bb). The transition

  services listed for each of the two postsecondary goals are vague, at best. They include

  “Community Based Instruction” and “Daily Living Skills Instruction,” but there are no details

  about these specific services. [R. 14-7, p. 477] Further, to the extent the IEP provides for

  “Vocational Skills Instruction” classes, it only provides that course for grades 12 and above. [R.

  14-7, p. 478]

         As noted above, schools are expected “to develop ‘a coordinated set of activities for each

  student, based upon the student’s needs and taking into account the student’s preferences and

  interests.’” Schramm, 900 F.Supp. at 1192 (quoting H.R. Rep. No. 544, 101st Cong., 2nd Sess.,

  at 9–10 (1990), reprinted in 1990 U.S.C.C.A.N. 1723, 1732–33); see also 20 U.S.C.

  § 1401(34)(B). In this case, the IEP does not provide a coordinated set of activities related to

  E.G.’s transitional services; at most, it provides that he will receive community based instruction

  and daily living skills instruction (and eventually, vocational skills instruction), but with no

  discussion of what this actually means in practice. Simply put, the transition services provided in

  the IEP appear to be, at best, generic descriptions, not narrowly tailored to E.G.’s specific and

  unique needs.



                                                  - 29 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 30 of 52 PageID #: 2966




          The School District argues that the details of E.G.’s vocational and transitional services

  will be worked out in the classroom. [R. 15, p. 21] However, the Court is mindful that “Congress

  has squarely placed the ‘responsibility for developing and implementing interagency

  participation’ on the administration of the school district, not upon the ‘already heavily-burdened

  teacher.’” Schramm, 900 F.Supp. at 1192 (quoting H.R. Rep. No. 544, 101st Cong., 2nd Sess., at

  9–10 (1990), reprinted in 1990 U.S.C.C.A.N. 1723, 1733–34). The IDEA mandates that the IEP

  contain a plan for vocational/transitional services, and the School District failed to provide that

  in this case.

          In sum, the Court has conducted an independent review of the record and has given due

  weight to the ECAB’s decisions on this matter. Having done so, the Court holds that the July 21,

  2017 IEP failed to satisfy the statutory mandate of the IDEA regarding vocational and

  transitional services, and in that respect, the School District failed to provide FAPE to E.G.

                  ii. One-on-One Speech Services

          The IEP describes the extent to which E.G. “will not participate in general education,”

  specifically listing Speech Language, among other content areas. [R. 14-7, p. 487] The speech

  language services include thirty-minute speech/language therapy sessions, four times a week,

  with a speech language pathologist. Id. at 488. The IEP states, “Speech Language Services will

  be individual one to one as a prescribed related service through the first 9 weeks of school or to

  the first school based JCPS ARC meeting to discuss transition and progress.” Id. at 487.

          The Hearing Officer felt that the IEP “should not have limited the related one-on-one

  speech therapy to nine weeks” because E.G.’s “capabilities have not changed since March 2015

  and it is not very likely that that will change within the first 9 weeks of school.” [R. 1-2, p. 27]

  The ECAB expressed similar concerns, but it did not find that the School District denied FAPE



                                                  - 30 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 31 of 52 PageID #: 2967




  with respect to the speech services offered in the IEP. Rather, the ECAB stated that it held

  “reservations about the school’s intent and ability to implement the speech therapy.” [R. 1-3, p.

  32] It acknowledged the Hearing Officer’s concerns that the speech therapy should not be limited

  to nine weeks, but it “hestiat[ed] to find an IEP defective in its content because it provided for a

  review after nine weeks.” Id. It explained, “Theoretically, the review could have resulted in a

  conclusion that therapy should be continued. What gives pause is that speech therapy was

  singled out for the review and nothing in the record suggests that the need for one-on-one

  therapy would change.” Id. at 32–33. The ECAB also shared the Parents’ concern that the IEP

  was written in such a way that one-on-one speech services were not guaranteed. Id. at 33.

  Despite these concerns, the ECAB did not find the IEP defective with respect to the speech

  services.

         Perhaps because the ECAB did not find the IEP defective on these grounds, the School

  District did not appeal on that issue. The Parents did not appeal this issue, either, or file a cross-

  appeal in response to the School District’s appeal. Rather, they raise this issue in their responsive

  brief, in support of their argument that Anchorage denied E.G. FAPE. [R. 21, pp. 26–28]. In

  response, Anchorage contends that the Parents are barred from raising this issue now.

         However, given the way that the ECAB discussed one-on-one speech services, the Court

  will not penalize the Parents for not appealing this specific issue. Importantly, the ECAB never

  expressly stated that FAPE was (or was not) denied with respect to one-on-one speech services.

  It does state that “it hesitat[ed] to find an IEP defective in its content because it provided for a

  review after nine weeks.” [R. 1-3, p. 32] Though this statement would suggest that the ECAB did

  not find a denial of FAPE on these grounds, this discussion of speech services is subsumed

  within the ECAB’s holding that the School District denied FAPE because the IEP could not be



                                                   - 31 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 32 of 52 PageID #: 2968




  implemented at JCPS. Further, one of the ECAB panel members dissented on this issue, stating,

  “I respectfully dissent concerning the finding that the School violated FAPE regarding speech

  therapy.” Id. at 38. Thus, though the ECAB never expressly found a denial of FAPE with respect

  to speech services, the Court can understand why the Parents may not have understood that they

  should appeal (or cross-appeal) on this issue.

         Further, the Court does not find that FAPE was denied with respect to the one-on-one

  transition services. On this point, the Court shares the concerns of the ECAB—namely, that

  speech services at JCPS is a “sparse commodity” and it could not guarantee one-on-one speech

  services for E.G. [R 1-3, p. 33] However, as written, the IEP clearly states that E.G. will receive

  one-on-one speech therapy with a speech/language pathologist, four times a week, in thirty-

  minute sessions. [R. 14-7, p. 487–88] Had E.G.’s parents accepted his placement at JCPS and

  JCPS had failed to provide these services as outlined in the IEP, the Court might rule differently.

  Further, if after nine weeks, the School District had discontinued or otherwise limited E.G.’s

  speech services, the Court might rule differently. But the Court will not speculate as to what

  might have happened after the nine-week review.

         In sum, the Court finds that the IEP, as written, adequately addresses one-on-one speech

  services for E.G. In other words, it was reasonable to provide one-on-one speech therapy with a

  speech/language pathologist, four times a week, in thirty-minute sessions. See Endrew F., 137

  S.Ct. at 999 (“Any review of an IEP must appreciate that the question is whether the IEP is

  reasonable, not whether the court regards it as ideal.”). Accordingly, with respect to the one-on-

  one speech services, the IEP was “reasonably calculated to enable [E.G.] to make progress

  appropriate in light of the child’s circumstances.” Id. Regardless, as explained below, the Court




                                                   - 32 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 33 of 52 PageID #: 2969




  holds that JCPS could not implement the IEP and therefore, the School District denied FAPE to

  E.G.

               C. Even if the July 21, 2017 IEP provided FAPE, JCPS could not implement the
                  IEP and therefore could not provide FAPE to E.G.

          In its March 8, 2019 decision, the ECAB held that there was a denial of FAPE because

  JCPS’s physical setting prevented it from implementing the July 21, 2017 IEP. The ECAB first

  noted that “[t]he record is replete with evidence that [E.G.] requires very specific and consistent

  behavioral supports to maintain in a school or public setting.” [R. 1-3, p. 27] The ECAB also

  noted that E.G. “has always been provided one-on-one instruction with extensive support

  services in a very small setting,” but even in those controlled settings, “his advancement and

  behavioral maintenance has remained fragile.” Id. at 28. The ECAB also found that “[i]f [E.G’s]

  behavioral needs are not addressed, he cannot succeed academically,” citing to his “significant

  sensory issues” and his maladaptive behaviors and aggressive outbursts.” Id. To prevent these

  behaviors, “[c]onsistency and continuity are vital as mixed signals can lead to inadvertent

  reinforcement of negative behaviors.” Id.

          The ECAB then compared the services provided to E.G. at Anchorage School and BCA

  and the proposed services at JCPS. Id. at 29–32. For example, under a proposed placement at

  JCPS’s Atherton High School, 9 E.G. would be placed in “crowded MSD classroom with a lot of

  desks,” and “[t]he rooms were very small and the hallways were very narrow.” Id. at 30. At least

  one student in the classroom “repeatedly screamed, something that could trigger aggression

  from” E.G. Id. at 31. The ECAB also noted concerns with the Atherton High School’s peer

  tutoring program, in which “peer tutors would further physically crowd the room and create



  9
   The ECAB noted that the parties considered placement at Jeffersontown High School, Eastern High School, and
  Atherton High School, and Atherton High School was ultimately offered as the site for services. [R. 1-3, p. 30]

                                                       - 33 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 34 of 52 PageID #: 2970




  more noise which could result in [E.G.] acting out aggressively and interrupting his education.”

  Id. The ECAB ultimately held that JCPS could not implement the IEP, citing the schools’ “large,

  crowded” and “chaotic” classrooms, id. at 30–31; the physical layout of the schools, which

  would be too loud and crowded for E.G., id. at 30; the use of inexperienced peer tutors, id. at 31;

  and the ineffectiveness of E.G.’s noise-cancelling headphones in such a loud, crowded

  environment, id. at 31.

         The School District challenges the ECAB’s decision on this point. Specifically, the

  School District argues that “ECAB ignored the evidence that [E.G.] had flourished at his prior

  public school, Anchorage Independent, and that the MSD classroom at JCPS would have been an

  appropriate placement for [E.G.].” [R. 15, pp. 32–33] On this point, the School District cites to

  E.G.’s activities at Anchorage School—including part-time general education and part-time

  special education in an MSD classroom—to argue that “[E.G.] can make progress both

  academically and behaviorally in environments with other students and in fact he was doing so

  before his parents pulled him out of public school and placed him in a behavior clinic.” Id. at 37–

  38. The School District also argues that JCPS personnel, including a certified MSD teacher and a

  speech/language pathologist, are qualified to implement the IEP, and it is not necessary to have a

  board certified behavior analyst (“BCBA”) on staff as requested by the Parents. Id. at 33–34.

         First, the Court rejects the School District’s argument that the ECAB “ignored the

  evidence that [E.G.] had flourished” at Anchorage School. The ECAB carefully compared E.G.’s

  classroom setting at Anchorage with the setting at BCA and JCPS. The ECAB explained that, at

  Anchorage, E.G. was educated “in a small, quiet facility with one-on-one instruction.” [R. 1-3, p.

  29] It went on to explain that the school had roughly 300–400 total students, with, at most,

  thirteen students per classroom. Id. The ECAB explained that BCA has approximately twenty



                                                 - 34 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 35 of 52 PageID #: 2971




  students in a 7,500 square foot facility, and E.G. has a private cubicle with one-on-one

  assistance. Id. These findings are supported by the record.

         Second, the Court takes issue with the School District’s argument that the ECAB’s

  “holding that a MSD classroom was inappropriate because it would be too noisy is . . .

  contradicted by the fact that E.G. attended a regular education school for eight years at

  Anchorage [School].” [R. 15, p. 6] This argument mischaracterizes E.G.’s general education

  experience at Anchorage School. There, E.G. had some involvement in the general education

  setting. See, e.g., R. 14-7, p. 468. For example, he participated in electives with other general

  education students for about an hour each day. [R. 14-3, p. 35] He also received “some

  instruction” in science and social studies. Id. His teachers adapted the content of the general

  education settings to accommodate E.G., and he participated “about three times a week,” during

  the 2014–2015 school year. [R. 14-7, p. 468] His teachers reported that E.G. “was gaining

  confidence and felt accepted by his peers,” but also noted that he could become over stimulated,

  at which point he would “cover his ears and vocalize.” Id. Though he could sometimes stay for

  the entire general education class, he only averaged about twenty to thirty minutes in class. Id.

  True, he participated in the occasional school assembly and could sometimes walk independently

  between classes. [R. 14-3, p. 35; R. 14-7, p. 471] However, the record clearly demonstrates that

  E.G. needed special one-on-one instruction and any participation in the general education setting

  was limited.

         Further, while it is true that E.G. may have progressed at Anchorage School, a public

  school, the evidence does not support the School District’s argument that E.G. would flourish at

  JCPS. In fact, the evidence demonstrates that E.G.’s behavioral problems and learning deficits

  were so severe that placement at the JCPS schools would have significantly impaired his ability



                                                 - 35 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 36 of 52 PageID #: 2972




  to progress both academically and behaviorally. For example, if E.G. hears loud or unexpected

  noises (e.g., a dropped book or a slammed door), he may have an outburst or engage in

  maladaptive behaviors (e.g., scratching, grabbing eyeglasses, pushing over furniture). [R. 14-7,

  p. 472–73; R. 14-3, p. 22] Further, it is clear from the record that E.G. needs extensive support

  services, such as one-on-one speech and occupational therapy, and he benefits from one-on-one

  instruction and some small group instruction (with two to three other students). [R. 14-7, pp. 474,

  488] He needs a high level of structure to be successful, though “too much structure can be

  stressful to him and cause[] obsessive behaviors.” Id. at 471; see also R. 14-3, p. 22.

         The Court does not believe that, under the unique circumstances of this case, that these

  needs can be satisfied at JCPS. First, the Court agrees with the ECAB’s statement that the

  classroom placement at the proposed JCPS School, Atherton High School, would be too crowded

  and chaotic for E.G. At that school, E.G. would have been placed in an MSD classroom. E.G’s

  mother testified about her concerns with a “typical MSD classroom,” given the number of

  students, peer tutors, teachers, and assistants. [R. 14-2, p. 30]. All of these individuals are

  “compacted in a room and so . . . the environment . . . is significantly different than what E.G.

  has at BCA.” Id. In fact, the teacher in the MSD classroom described it as “squishy,” meaning

  crowded. Id. at 32. Elizabeth Lipe, BCA’s program director, toured the JCPS classrooms and

  agreed that they could get “very crowded and very loud and not very comfortable for many

  learners, especially E.G.” [R. 14-3, p 16]

         Adding to the crowdedness and noise of the classrooms, two of the JCPS school sites

  (including Atherton) utilize peer tutoring programs. [R. 14-2, pp. 32, 80] Through those

  programs, roughly eighty to eighty-five high school students (i.e., seniors in good standing)

  would “[come] in and out all day long” to assist the special education teachers. Id. at 32. As the



                                                  - 36 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 37 of 52 PageID #: 2973




  ECAB pointed out, this is an “admirable program.” [R. 1-3, p. 31]. However, for E.G., the

  presence of peer tutors only adds to the number of people in an already crowded classroom, and

  the additional people (and noise) could certainly trigger an outburst from E.G. [R. 14-2, p. 31].

  E.G.’s mother also explained that the young peer tutors—even if not assigned to work with

  E.G.—could still inadvertently reinforce his negative behaviors. 10 Id. at 32.

          E.G.’s private behavior analyst, Michael J. Keefe, provided testimony relevant to this

  issue. [R. 14-2, p. 77]. He agreed that BCA is a “very controlled environment,” but even in that

  setting, E.G. would engage in aggressive behaviors, usually “correlat[ing] with some

  challenging stimuli in the environment.” Id. For example, Keefe explained, another BCA

  student may start engaging in some of their own “challenging behaviors,” and “those particular

  behaviors are sort of the antecedents that evoke instances of physical aggression for E.G.” Id.

  Keefe acknowledged that, even in the “very controlled environment” at BCA, it was difficult to

  control E.G.’s aggressive behaviors. When asked what he would expect to happen if E.G. were

  placed in a less-controlled environment than BCA, he stated, “I would anticipate that those

  behaviors would be much more pervasive . . . just based off of E.G.’s history.” Id.

          When asked what his greatest concern was as far as E.G. being placed in one of the JCPS

  schools, Keefe explained that E.G.’s “progress is very fragile,” and it does not take long for him

  to “unlearn something that he’s learned previously” or “for a behavior to get intermittently

  reinforced or shaped back up after it’s been decreased.” Id. at 81. He expressed concerns that the

  staff members or a peer tutor, though well-meaning, could handle E.G.’s aggressive behaviors.

  Id. He summarized his concerns:


  10
    The Court acknowledges that BCA also utilizes volunteers from a local high school; however, BCA only uses
  three volunteers, who come to BCA once a week. [R. 14-3, p. 8] Those volunteers do not interact with the students
  unless the BCA staff members feel it is appropriate. Id. There is no evidence suggesting that the BCA peer tutors
  interfere with E.G.’s education.

                                                        - 37 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 38 of 52 PageID #: 2974




          So knowing where E.G. has come from and knowing what his behaviors have been
          in the past, to take him from an environment where he has been successful and
          transition him to an environment where I think there are significant concerns about
          whether the IEP can be implemented to an appropriate standard . . . those would be
          my biggest concerns.

  Id. The Court finds this testimony of Keefe to be highly credible and persuasive, as Keefe is a

  board certified and licensed behavior analyst who has worked with E.G. since approximately

  2007. Id. at 66–67.

          The July 21, 2017 IEP does list certain Supplementary Aids and Services for E.G.,

  including “accommodations for high noise levels” and “noise cancelling headphones.” [R. 14-7,

  p. 485] However, the evidence suggests that these strategies will be inadequate or even

  disruptive to E.G.’s education. For example, Lipe testified that E.G. wears noise-cancelling

  headphones “even at BCA,” where he has only three other students in the room (and one of those

  students is not in the classroom often). [R. 14-3, p. 16] In her opinion, “if there are several small

  groups happening at once, that is a lot of volume that’s going to, I think, create difficulties [in]

  comprehending information being presented to [E.G.] and then also a lot of distractions, and I

  think that’s going to result in frustration for him.” Id.

          E.G.’s mother also testified about the possibility that E.G. be removed from the

  classroom and taken to a private room if he needed a break from the noise of the classroom. [R.

  14-2, p. 32] However, E.G.’s mother explained that transferring E.G. to a private room could

  reinforce his negative behaviors by indicating to him that he can avoid the classroom and avoid

  work by acting out. Id. Further, E.G.’s mother held doubts as to whether the crowded school

  could provide a private room and who would stay with E.G. in the room. Id.

          In sum, the Court agrees with the ECAB’s finding that placement in this setting would

  have been detrimental to E.G. and would have triggered his aggressive outburst and maladaptive



                                                   - 38 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 39 of 52 PageID #: 2975




  behaviors, thereby interrupting his education. See R. 1-3, p. 31; Endrew F. v. Douglas County

  School District RE 1, 290 F. Supp. 3d 1175, 1184 (D. Colo. 2018) (applying on remand the

  standard articulated by Supreme Court in Endrew F. and concluding that school district’s

  “inability to properly address Petitioner’s behaviors . . . negatively impacted his ability to make

  progress on his educational and functional goals . . . [and] cuts against the reasonableness of” his

  IEP).

          Having conducted an independent review of the record and giving due weight to the

  determinations made by the ECAB, the Court finds that, even if the July 21, 2017 FAPE

  provided FAPE to E.G., that IEP could not be implemented at JCPS. In other words, FAPE could

  not be provided at JCPS given E.G.’s unique behavioral issues and needs. Accordingly, the

  School District denied E.G. FAPE by insisting on the JCPS placement.

             D. Parents are entitled to full tuition reimbursement for the 2017–2018 school
                 year.

          The Supreme Court has recognized Congress’s intent that, under the IDEA, school

  districts provide FAPE for disabled children, “either in the regular public schools or in private

  schools chosen jointly by school officials and parents.” Florence Cnty. Sch. Dist. Four v. Carter,

  510 U.S. 7, 12 (1993). However, “[i]n cases where cooperation fails . . . ‘parents who disagree

  with the proposed IEP are faced with a choice: go along with the IEP to the detriment of their

  child if it turns out to be inappropriate or pay for what they consider to be the appropriate

  placement.’” Id. (quoting Sch. Comm. of Town of Burlington v. Dep’t of Educ. of Mass., 471 U.S.

  359, 370 (1985)). “For parents willing and able to make the latter choice, ‘it would be an empty

  victory to have a court tell them several years later that they were right but that these

  expenditures could not in a proper case be reimbursed by the school officials.’” Id. (quoting

  Burlington, 471 U.S. at 370). Accordingly, the Supreme Court has held that “Congress meant to

                                                  - 39 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 40 of 52 PageID #: 2976




  include retroactive reimbursement to parents as an available remedy in a proper case.” Id.

  (quoting Burlington, 471 U.S. at 370) (internal quotation marks omitted).

         However, though a parent “may unilaterally remove the student from the public school,

  ‘place the child in a private school[,] and seek reimbursement for the cost of the private

  school,’ . . . they ‘do so at their own financial risk.’” L.H., 900 F.3d at 791 (quoting Burlington,

  471 U.S. at 369–70, 373–74). The parents are entitled to reimbursement for the private school

  tuition only if the state agency (e.g., the ECAB) or a district court finds that “(1) the public

  school violated the IDEA and (2) the private school is appropriate under the IDEA.” Id. (citing

  Florence Cnty., 510 U.S. at 15); see also Deal, 392 F.3d at 866.

         In this case, the Court has already found that the School District violated the IDEA by

  failing to provide FAPE to E.G. However, before considering whether BCA was an appropriate

  placement under the IDEA, the Court must address the parties’ procedural arguments—namely,

  the Parents’ argument that the School District has waived any challenge to the ECAB’s tuition

  award and the School District’s argument that the Parents failed to provide proper notice to the

  school and are therefore barred from receiving tuition reimbursement.

                      i. The School District did not waive this argument.

         Parents first argue that the School District failed to raise this specific issue on appeal to

  the ECAB, or in other words, they did not object to the Hearing Officer’s ruling on this issue and

  they have therefore waived these arguments. [R. 21, pp. 41–42] In response, the School District

  argues that the Hearing Officer did not find that the BCA was an appropriate placement; rather, it

  found that JCPS could implement the IEP once corrected. [R. 23, p. 7] As a result, the School

  District argues that it had no reason to appeal that part of the Hearing Officer’s decision, and it

  therefore did not waive its arguments on this issue. Id.



                                                  - 40 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 41 of 52 PageID #: 2977




           The Court agrees. On this issue, the Hearing Officer found that JCPS could implement

  the IEP once corrected. As a result, the Hearing Officer did not rule on whether BCA was an

  appropriate alternative placement for E.G. Simply put, the School District prevailed on the issue

  of whether JCPS could implement the IEP, and it therefore had no immediate reason to appeal

  that specific issue. See M. v. Falmouth School Dept., 847 F.3d 19, 26 (1st Cir. 2017). Further,

  because the Hearing Officer did not rule that BCA was (or was not) an appropriate placement,

  there was no ruling on that issue to appeal. Accordingly, the Court finds that the Parents’ waiver

  argument lacks merit, and the School District did not waive its arguments with respect to this

  issue.

                      ii. The Parents are not barred from receiving tuition reimbursement for
                          failure to provide adequate notice.

           The School District argues that the Parents cannot be awarded tuition reimbursement

  because they failed to notify the School District of their reasons for declining the IEP, citing 20

  U.S.C. § 1412(a)(10)(C)(iii)(I). That section of the IDEA governs the payment of a child’s

  education when the child has been enrolled in a private school without the consent of or a

  referral by a public agency. See id. § 1412(a)(10)(C). It provides, in part,

           If the parents of a child with a disability, who previously received special education
           and related services under the authority of a public agency, enroll the child in a
           private elementary school or secondary school without the consent of or referral by
           the public agency, a court or a hearing officer may require the agency to reimburse
           the parents for the cost of that enrollment if the court or hearing officer finds that
           the agency had not made a free appropriate public education available to the child
           in a timely manner prior to that enrollment.

  Id. § 1412(a)(10)(C)(ii). However, the cost of this reimbursement “may be reduced or denied” if:

           (aa) at the most recent IEP meeting that the parents attended prior to removal of the
           child from the public school, the parents did not inform the IEP Team that they
           were rejecting the placement proposed by the public agency to provide a free
           appropriate public education to their child, including stating their concerns and their
           intent to enroll their child in a private school at public expense; or

                                                   - 41 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 42 of 52 PageID #: 2978




         (bb) 10 business days (including any holidays that occur on a business day) prior
         to the removal of the child from the public school, the parents did not give written
         notice to the public agency of the information described in item (aa);

  Id. § 1412(a)(10)(C)(ii)(I)(aa)–(bb).

         Citing to this provision, the School District argues that the Parents “are not entitled to

  reimbursement” because their July 24, 2017 email, in which they declined the IEP, “did not

  request reimbursement for private school tuition nor did not [sic] indicate the reasons for their

  denial of services.” [R. 15, p. 54]. In that email, the parents stated only that they “decline[d] the

  offered services at Jefferson County Public School System.” [R. 14-6, p. 162]

         But the above-quoted provision does not mandate the denial of reimbursement when

  parents fail to provide the notice described in the statute. Rather, it states that reimbursement

  “may be reduced or denied.” Id. § 1412(a)(10)(C)(ii) (emphasis added). Accordingly, the Court

  retains the discretion to either reduce or deny tuition reimbursement, but the IDEA does not

  compel the Court to do either. See Schoenbach v. District of Columbia, 309 F.Supp.2d 71, 85

  (D.C. Cir. 2004) (“Courts may reduce or deny reimbursement—the text of the IDEA does not

  compel them to. . . . [T]he mere fact that parents violated the notice provision may not, in itself,

  justify reducing or denying tuition reimbursement.”).

         Further, the purpose of the statute is to “afford[] school districts the opportunity to

  address parental objections to a proposed IEP prior to the removal of a disabled child from public

  school.” Jefferson Cnty. School Dist. R-1 v. Elizabeth E., 702 F.3d 1227, 1241 (10th Cir. 2012)

  (citing Berger v. Medina City Sch. Dist., 348 F.3d 513, 523 (6th Cir. 2003)). In the present case,

  the parents repeatedly expressed their concerns with the various proposed IEPs, providing the

  school district with opportunities to address those concerns. See Berger, 348 F.3d at 524 (noting

  that parents signed the IEP indicating their agreement with the placement decision but intended

                                                  - 42 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 43 of 52 PageID #: 2979




  to enroll the child at a private school). This is evidenced by the numerous ARC meetings that

  took place in 2017 and the countless emails between the parents and school staff. The School

  District was also aware that the parents preferred BCA as a placement, as indicated by the

  parents’ request that the Board approve such placement.

         Though E.G.’s Parents may not have strictly complied with the notice provisions

  governing private placement, that failure alone does not justify reduction or denial of tuition

  reimbursement. Here, the School District was adequately informed of the parents’ concerns and

  objections, was provided with numerous opportunities to address those concerns, and knew that

  the parents wanted E.G. to attend BCA. Under these circumstances, the Court does not find that

  either reduction or denial of tuition reimbursement is appropriate.

                    iii. BCA is an appropriate placement.

         As noted above, the Court has already found that the School District violated the IDEA

  by failing to provide FAPE to E.G. but must now consider whether BCA was an appropriate

  placement under the IDEA. In other words, the Court must consider whether BCA “satisf[ies] the

  substantive IEP requirement, i.e., it must be ‘reasonably calculated to enable a child to make

  progress appropriate in light of the child’s circumstances.’” L.H., 900 F.3d at 791 (quoting

  Endrew F., 137 S.Ct. at 999). However, the “private school need not meet the full public school

  standards.” Id. (citing 34 C.F.R. § 300.148; C.B. v. Garden Grove Unified Sch. Dist., 635 F.3d

  1155, 1159 (9th Cir. 2011)). Nevertheless, the Sixth Circuit has held that “a unilateral private

  placement does not satisfy the IDEA unless it, ‘at a minimum, provide[s] some element of

  special education services in which the public school placement was deficient’; for example,

  specific special-education programs, speech or language therapy courses, or pre-tutoring

  services.” Id. (quoting Berger, 348 F.3d at 523).



                                                 - 43 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 44 of 52 PageID #: 2980




             On this point, the ECAB held that BCA was an appropriate placement. It did not explain

  its decision in detail, however, stating only that “per the decision in the prior case [Agency Case

  No. 1516-17], BCA is an appropriate placement.” 11 [R. 1-3, p. 37] The School District now

  argues that BCA is not an appropriate placement because it is more restrictive than JCPS

  (meaning E.G. spends less time in a regular classroom); it lacks certified teachers and does not

  provide occupational therapy; and E.G.’s behaviors have declined since he was first enrolled in

  BCA. [R. 15, pp. 42–47].

             The Court finds that BCA was an appropriate placement. As noted above, the IEP could

  not be implemented at the JCPS schools due to their physical setting, which, given E.G.’s unique

  behavioral needs, would have been too crowded and distracting. BCA, on the other hand, has

  four student classrooms, each with four to six students.12 [R. 14-3, p. 7] There are three other

  students in E.G.’s classroom, and one student is rarely in the classroom. Id. at 16. Each student

  has their own “designated area” or workspace, which is essentially a cubicle with short walls. Id.

  E.G. has his own cubicle, with his own individual desk. [R. 14-7, p. 475] At his desk are his

  personal reinforcers, which can be easily accessed by E.G. if needed. Id. This classroom layout is

  designed to provide every student a “home base” of sorts, i.e., a private workspace where they

  keep all of their materials and can stay focused. [R. 14-3, p. 7] In this way, BCA is clearly more

  appropriate for E.G. and his unique needs than the JCPS schools, as it provides a quiet, contained

  workspace for E.G., with limited distractions from other students, staff, or teachers.

             BCA also provides a one-to-one student-to-adult ratio, ensuring one-on-one instruction

  throughout the day, unless a program specifically calls for group instruction. Id. at 8. The center


  11
    The ECAB’s decision in Agency Case No. 1516-17 held that, if JCPS could not implement the IEP at issue in that
  case, BCA would be an appropriate placement for E.G. [R. 8-1, pp. 12–19, 3:16-cv-804-TBR]
  12
       The Court acknowledges that BCA is not a school, [R. 14-3, p. 18], though it refers to BCA learners as students.

                                                           - 44 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 45 of 52 PageID #: 2981




  also has a designated speech office, where the speech therapist can have private lessons with a

  student. Id. at 7. These one-on-one sessions are provided three times per week, for thirty minutes

  each session. Id. at 15. In addition, BCA staff includes board certified behavior analysts

  (“BCBAs”) proficient in ABA techniques—a learning style that E.G. is familiar with and has

  progressed with. See, e.g., id. at 5. There are two full-time BCBAs on cite at BCA, and a third

  BCBA splits her time between this BCA campus and another campus. Id.

         BCA also provides significant vocational and transitional training to its students. The

  center is located in a shopping mall that also houses an exercise studio, a gym, a consignment

  store, a library, a doctor’s office, two restaurants, a movie theater, a comic book store, a dentist

  office, a tax office, a dance studio, and a grocery store. [R. 14-3, p. 6]. BCA utilizes the grocery

  store, library, and consignment store “as training opportunities for [its] learners.” Id. For

  example, the grocery store provides an opportunity for students to work on shopping skills,

  money skills, and appropriate community behavior (e.g., not talking to strangers). Id. BCA also

  coordinates with the consignment store and allows its students to go to the store, sort inventory,

  and put tags on clothes. Id. In the past, BCA also had a student that would help clean computers

  and shelve books at the library. Id. In other words, the students are provided with real-life

  scenarios in which to generalize the skills that they have learned. Id.

         BCA also has a vocational office, as well as an apartment and a fully functioning kitchen.

  Id.; see also R. 14-7, p. 476. The vocational office has “various tools that [BCA’s] job coaches

  will use with [the] learners for cutting wires and sorting electronics . . . before they take them to

  other outside places.” [R. 14-3, p. 7]. The apartment is a “multifunctional space” where students

  can “work on some independent life skills like make a bed or folding clothes and putting them

  away appropriately.” Id. at 7–8. The kitchen has everything the students need to cook, as well as



                                                  - 45 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 46 of 52 PageID #: 2982




  a washer and dryer so students can practice their laundry skills. Id. at 7. In these settings, E.G.

  practices daily living skills. [R. 14-7, p. 476]. The importance of developing these skills,

  including vocational skills, is outlined in E.G.’s IEP. See, e.g., id.

          The Court is not persuaded by any of the School District’s arguments as to why it

  believes BCA is an inappropriate placement. The School District argues that BCA does not

  provide the least restrictive alternative available for E.G., because he could spend more time in a

  general education classroom if he were placed at JCPS. [R. 15, p. 43] The School District cites to

  the IDEA’s requirement that an LEA “ensure that to the maximum extent appropriate, children

  with disabilities . . . are educated with children who are nondisabled.” 707 KAR 1:350 (Section

  1). However, as noted above, the private school is not required to satisfy the same IDEA

  standards as the public school. L.H., 900 F.3d at 791 (citations omitted). The Court also notes

  that E.G. does not model from his peers, [R. 14-7, pp. 472–73], and placement in a general

  education setting may therefore be less beneficial to E.G. than to other disabled students. Further,

  while JCPS may have provided an opportunity for E.G. to participate in a general education

  setting, it could not otherwise implement the IEP, as explained above.

          The School District also argues that BCA is inappropriate because it does not provide

  certified teachers or occupational therapists. Again, there is no requirement that the private entity

  be required to provide certified teachers or occupational therapy or to otherwise meet the public

  school standards in the IDEA. Instead, to be considered an appropriate placement, BCA must

  provide “some element of special education services in which the public school placement was

  deficient.” Id. (citation omitted).

          Further, the record suggests that E.G. is progressing at BCA and his behaviors are

  improving. See, e.g. R. 14-2, pp. 15–19; 14-3, pp. 10; 13–15; 24. For example, E.G.’s mother



                                                   - 46 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 47 of 52 PageID #: 2983




  testified that he was “doing really well” at BCA and his behaviors were improving. [R. 14-2, pp.

  15–16] She also noted that he was making “tremendous progress in his reading comprehension,”

  and his speech had also improved. Id. at 15–17. E.G’s father also testified that E.G.’s experience

  at BCA has been “very impressive” and “very fulfilling.” [R. 14-3, p. 24] Speaking about E.G.’s

  improved behaviors, his father described E.G. as “a little bit calmer,” and he also noted that “[h]e

  can do more for himself.” Id. Lipe also testified about E.G’s improvements. When asked whether

  his physical stereotypy had progressed or regressed, she responded that “[i]t has definitely

  dramatically progressed.” [R. 14-3, p. 13] She explained that E.G. had been engaging in physical

  stereotypy sometimes as much as seventy percent of the day, but it had improved to under ten

  percent “and mostly zero” percent. Id. She described this as “a very big improvement.” Id.

         In the present case, BCA provides a quiet classroom with only three other students and a

  private workspace, something that E.G. needs, but which JCPS could not provide. BCA also

  provides certified behavior analysts, one-on-one instruction, and significant vocational and

  transitional training. JCPS could not provide these special education services in a manner and

  forum that would allow E.G. to learn and progress. With these services, E.G.’s behaviors have

  improved, as has his independence and academic learning. For these reasons, the Court finds that

  BCA was an appropriate placement.

                    iv. The equities weigh in favor of awarding tuition reimbursement.

         As the Sixth Circuit has explained, upon finding an IDEA violation, the district court “is

  authorized to ‘grant such relief as the court determines appropriate.’” Deal, 392 F.3d at 866

  (quoting 20 U.S.C. § 1415(i)(2)(B)(iii)). In determining what relief is appropriate, “‘[e]quitable

  considerations are relevant’ . . . and the court enjoys ‘broad discretion.’” Id. (quoting Florence

  Cnty., 510 U.S. at 16) (internal quotation marks omitted); see also Knable, 238 F.3d at 771 (“[I]t



                                                 - 47 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 48 of 52 PageID #: 2984




  is the district court’s role in the first instance to weigh the equities in this case to determine the

  appropriate level of reimbursement to be awarded.” (citation omitted)). “Courts fashioning

  discretionary equitable relief under IDEA must consider all relevant factors, including the

  appropriate and reasonable level of reimbursement that should be required. Total reimbursement

  will not be appropriate if the court determines that the cost of the private education was

  unreasonable.” Florence Cnty., 510 U.S. at 16.

          Relying on the equitable nature of this relief, the School District argues that “[t]he

  equities in this case weigh against an award of reimbursement” for two reasons. [R. 15, p. 48].

  First, “there had already been a due process hearing challenging the prior IEP, and the holding in

  that hearing was that Anchorage had provided Petitioner with FAPE by offering him an

  appropriate IEP and placement,” and therefore the School District could not have foreseen that

  the same Hearing Officer would rule against it in the second due process hearing. Id. Second, the

  School District “convened no fewer than seven (7) ARC meetings which lasted hours and

  hours,” so “[c]learly the district was doing everything within its power to ensure that it met the

  requirements of the IDEA.” Id.

          The Court is unpersuaded by these arguments. Both the Supreme Court and the Sixth

  Circuit have explained that tuition reimbursement is a proper remedy when the parents have

  demonstrated that their school district failed to provide FAPE and their unilateral decision to

  place their child in private school was proper. Burlington, 471 U.S. at 374; Babb v. Knox Cnty.

  School System, 965 F.2d 104, 109 (6th Cir. 1992); see also Knable, 238 F.3d at 770 (citing

  Burlington, 471 U.S. at 374; Babb, 965 F.2d at 109). The Supreme Court has also acknowledged

  that “Congress has imposed a significant financial burden on States and school districts that

  participate in the IDEA.” Florence Cnty., 510 U.S. at 15. However,



                                                   - 48 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 49 of 52 PageID #: 2985




           public educational authorities who want to avoid reimbursing parents for the private
           education of a disabled child can do one of two things: give the child a free
           appropriate public education in a public setting, or place the child in an appropriate
           private setting of the State’s choice. This is the IDEA’s mandate, and school
           officials who conform to it need not worry about reimbursement claims.

  Id. 13
           The fact that the School District did not expect the Hearing Officer to rule against them at

  the second due process hearing is immaterial. The School District’s goal should always be to

  provide an educational program “reasonably calculated to enable [E.G.] to make progress

  appropriate in light of the child’s circumstances,” Endrew F., 137 S.Ct. at 999, regardless of a

  hearing officer’s prior decision (on a different IEP for a different school year) and regardless of

  how many ARC meetings are necessary to do so. If after seven ARC meetings and many hours

  of work, the School District still could not provide FAPE to E.G. in a public setting (and refused

  to place him in a private school), and the Parents’ unilateral placement in BCA was appropriate,

  then they are entitled to tuition reimbursement. Though this remedy is equitable in nature, the

  Court, having considered all relevant factors, finds that the equities in this case weigh heavily in

  favor of a reimbursement award. As to the amount of that award, the Court notes that the School

  District does not argue that the cost of BCA was unreasonable, nor is there any evidence to that

  effect. Accordingly, the Court finds that the Parents should receive reimbursement for the total

  tuition paid to BCA for the school year outlined below.




  13
    The School District boldly argues that there is “a philosophical disagreement as to whether E.G. is entitled to an
  education.” [R. 23, p. 7] Clearly, however, the IDEA mandates that E.G. receive an appropriate education, and he is
  legally entitled to that education. On this point, the Court feels compelled to point out Congress’s express finding
  that

           [d]isability is a natural part of the human experience and in no way diminishes the right of
           individuals to participate in or contribute to society. Improving educational results for children with
           disabilities is an essential element of our national policy of ensuring equality of opportunity, full
           participation, independent living, and economic self-sufficiency for individuals with disabilities.

  20 U.S.C. § 1400(c)(1)(emphasis added); see also id. § 1400(d) (stating the purposes of the IDEA).

                                                           - 49 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 50 of 52 PageID #: 2986




                        v. Parents are entitled to tuition reimbursement for the 2017–2018
                           school year.

          Having determined that tuition reimbursement is appropriate, the Court considers

  whether Parents are entitled to reimbursement for the 2017–2018 years only, or whether they

  may also be reimbursed for the 2018–2019 school year.

          The ECAB held that the Parents were entitled to reimbursement for the 2017–2018 and

  2018–2019 school years, but not for any prior years. [R. 1-3, pp. 37] The School District argues

  that the Parents cannot recover for the 2018–2019 school year because the School District

  offered E.G. a different IEP for that year, and the parents have not challenged that IEP. 14 [R. 15,

  p. 47] The School District acknowledges that that IEP, dated July 20, 2018, was not developed

  until several months after the April 17–20, 2018 due process hearing in this case. Id. Because

  that IEP had not been drafted at the time of the 2018 due process hearing, Parents argue that they

  could not possibly have raised its deficiencies at the due process hearing. [R. 21, p. 43] They

  argue that “[t]he ECAB apparently foresaw Anchorage’s argument and foreclosed it by finding

  that JCPS could not implement E.G.’s IEP ‘regardless of any small fixes that might be made.’”

  Id. (quoting R. 1-3, p. 37). The Parents ask this Court to affirm the ECAB’s award. Id. at 43–44.

          The Court agrees that the Parents have failed to exhaust their administrative remedies

  with respect to the July 20, 2018 IEP. For this Court to award tuition reimbursement for the

  2018–2019 school year, the Court would have to first find that the School District denied FAPE

  for that school year and that BCA was an appropriate placement. However, that IEP is not before

  the Court. In fact, to the extent it has been accepted by the Court as additional evidence, it is only

  for proof that the document exists. [R. 26] To obtain judicial review of that IEP, the Parents



  14
    That IEP, dated July 20, 2018 IEP, has been accepted by the Court as additional evidence but only for proof of the
  existence of the document [R. 26].

                                                        - 50 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 51 of 52 PageID #: 2987




  must first exhaust their administrative remedies under the IDEA or demonstrate that an exception

  to exhaustion applies (e.g., that exhaustion is futile). See Honig, 484 U.S. at 326–27; F.C. v.

  Tennessee Dept. of Education, 745 F. App’x 605, 608 (6th Cir. 2018). The burden of

  demonstrating an exception rests on the party seeking to avoid the administrative process. F.C.,

  745 F. App’x at 608 (citing Covington v. Knox Cty. Sch. Sys., 2015 F.3d 912, 917 (6th Cir.

  2000)).

            In the present case, the Parents have not exhausted their administrative remedies with

  respect to the 2018 IEP, nor do they argue that any of the exhaustion exceptions apply. The

  Court therefore finds that the Parents have failed to satisfy their burden of demonstrating such an

  exception. The Court also notes that, under Kentucky law, the Parents can still file a due process

  complaint regarding the July 2018 IEP. See 20 U.S.C. § 1415(f)(3)(C); KRS § 157.224(6).

  Accordingly, while the Court finds it appropriate to award full tuition reimbursement for the

  2017–2018 school year, the Court cannot award tuition reimbursement for the 2018–2019 school

  year at this time.

      IV.      CONCLUSION

            For the reasons set forth above, the Court AFFRIMS IN PART and REVERSES IN

  PART the March 8, 2019 decision of the ECAB, [R. 1-3]. Accordingly, IT IS HEREBY

  ORDERED as follows:

                   1. The March 8, 2019 ECAB decision [R. 1-3] is AFFIRMED to the extent it

                       finds a denial of FAPE with respect to vocational/transitional services; finds

                       denial of FAPE because JCPS could not implement the July 21, 2017 IEP; and

                       awards full tuition reimbursement for the 2017–2018 school year.




                                                  - 51 -
Case 3:19-cv-00220-CHB-RSE Document 28 Filed 02/03/21 Page 52 of 52 PageID #: 2988




               2. The March 8, 2109 ECAB is REVERSED to the extent it awards full tuition

                   reimbursement for the 2018–2019 school year.

               3. Parents may file a request for attorneys’ fees and costs, including supporting

                   authority, within fourteen (14) days of the entry of this opinion. Within

                   fourteen (14) days of the filing of the Parents’ request for attorneys’ fees and

                   costs, the School District may file a response. The matter will then stand

                   submitted to the Court.

        This the 3rd day of February, 2021.




                                               - 52 -
